EXHIBIT 10.3

AIRCRAFT TIME SHARING AGREEMENT

 

This AIRCRAFT TIME SHARING AGREEMENT (the "Agreement") is made and entered into
as of January 1, 2005, by and between Interface Operations LLC, a Delaware
limited liability company ("Provider"), and Las Vegas Sands Corp., a Nevada
corporation ("Recipient").

In consideration of the mutual promises, agreements, covenants, warranties,
representations and provisions contained herein, the parties agree as follows:

1.          Time Sharing of the Aircraft. Subject to the terms and conditions of
this Agreement, Provider shall provide Recipient with transportation services on
a non-exclusive basis using Provider's aircraft identified as a Gulfstream
G-III59A, serial number 351, U.S. registration number N623MS (the "Aircraft").
This Agreement is intended to be a time sharing agreement within the meaning of
14 C.F.R. Section 91.501(c)(1).

2.          Term. The term of this Agreement (the "Term") shall commence on the
date of this Agreement and end on December 31, 2006 (the "Expiration Date"). The
Expiration Date (as it may be extended) shall be automatically extended by one
year if neither party has given notice of non-renewal to the other at least
thirty (30) days before the then Expiration Date. Notwithstanding anything to
the contrary in this section 2, either party may terminate this Agreement on
thirty (30) days' notice, provided that such party is not then in default, and
this Agreement shall terminate automatically upon termination of the Lease (as
defined in section 6(f).

3.          Delivery to Recipient. Upon the request of Recipient, subject to the
availability of the Aircraft as determined by Provider, Provider shall make the
Aircraft available to Recipient at such location as Recipient may reasonably
request. Recipient acknowledges that Provider currently bases the Aircraft at
McCarran International Airport, Las Vegas, Nevada (the "Base").

4.

Fee.

(a)        Recipient shall pay to Provider, for Recipient's use of the Aircraft
during the Term the following amounts (referred to collectively as the “Fee”)
within 30 days of receipt of an invoice from Provider or its representative with
respect to such use:

(i)

twice the cost of the fuel, oil and other additives consumed;

(ii)         all fees, including fees for landing, parking, hangar, tie-down,
handling, customs, use of airways and permission for overflight;

(iii)

all expenses for catering and in-flight entertainment materials;

(iv)

all expenses for flight planning and weather contract services;

 

(v)        all travel expenses for pilots, flight attendants and other flight
support personnel, including food, lodging and ground transportation; and

 

 

 

 

 

 

 



 

 

(vi)

all communications charges, including in-flight telephone.

(b)        Recipient shall be responsible for arranging and paying for all
passenger ground transportation and accommodation in connection with Recipient's
use of the Aircraft.

(c)        For the sake of clarification, flights to ferry the Aircraft to the
delivery location specified by Recipient pursuant to section 3, and flights to
return the Aircraft to the Base or such other location as the parties agree
pursuant to section 5, shall be deemed to be use of the Aircraft by Recipient.

5.          Return to Base. On the earlier of the Expiration Date or the
termination of this Agreement pursuant to section 16(a)(i) and, unless Provider
agrees to the contrary, upon the conclusion of each flight of the Aircraft by
Recipient under this Agreement, the Aircraft shall be returned to the Base or
such other location as Provider and Recipient may agree.

6.

Use of Aircraft.

(a)        Recipient shall use the Aircraft only for the transportation of its
directors, officers, employees and guests and shall not obtain compensation for
such transportation from any person.

(b)        Recipient shall not violate, and shall not permit any of its
employees, agents or guests to violate, any applicable law, regulation or rule
of the United States, or any state, territory or local authority thereof, or any
foreign government or subdivision thereof, and shall not bring or cause to be
brought or carried on board the Aircraft, or permit any employee, agent or guest
to bring or cause to be brought or carried on board the Aircraft, any contraband
or unlawful articles or substances, or anything that is contraband or is an
unlawful article of substance in any jurisdiction into or over which the
Aircraft is to operate on behalf of Recipient.

(c)        Recipient shall, and shall cause its employees, agents and guests to,
comply with all lawful instructions and procedures of Provider and its agents
and employees regarding the Aircraft, its operation or flight safety.

(d)        Recipient acknowledges that its discretion in determining the origin
and destination of flights under this Agreement shall be subject to the
following limitations: (i) such origin and destination, and the routes to reach
such origin and destination, are not within or over (A) an area of hostilities,
(B) an area excluded from coverage under the insurance policies maintained by
Provider with respect to the Aircraft or (C) a country or jurisdiction for which
exports or transactions are subject to specific restrictions under any United
States export or other law or United Nations Security Council Directive,
including without limitation, the Trading With the Enemy Act, 50 U.S.C. App.
Section 1 et seq., the International Emergency Economic Powers Act, 50 U.S.C.
Sections 1701 et seq. and the Export Administration Act, 50 U.S.C. App. Sections
2401 et seq.; (ii) the flights proposed by Recipient shall not cause (A) the
Aircraft or any part thereof (1) to be used predominately outside of the United
States within the meaning of the Section 168(g)(1)(A) of the Internal Revenue
Code of 1986, as amended (the "Code"), and (2) to fail to be operated to and
from

 

 

- 2 -

 

 

 



 

the United States within the meaning of Section 168(g)(4)(A) of the Code; or (B)
any item of income, gain, deduction, loss or credit with respect to the
transactions contemplated by this Agreement to be treated as derived from, or
allocable to, sources without the United States within the meaning of Section
862 of the Code; (iii) the proposed flights do not require the flight crew to
exceed any flight or duty time limitations that Provider imposes upon its flight
crews; and (iv) in the judgment of Provider, the safety of flight is not
jeopardized.

(e)        Recipient acknowledges that, if, in the view of Provider (including,
its pilot-in-command), flight safety may be jeopardized, Provider may terminate
a flight or refuse to commence it without liability for loss, injury or damage
occasioned by such termination or refusal. Recipient further acknowledges that,
in accordance with applicable Federal Aviation Regulations (“FAR”), the
qualified flight crew provided by Provider will exercise all of its duties and
responsibilities in regard to the safety of each flight conducted hereunder and
Recipient specifically agrees that the flight crew, in its sole discretion, may
terminate any flight, refuse to commence any flight, or take other action which
in the considered judgement of the pilot-in-command is necessitated by
considerations of safety. No such action of the pilot-in-command shall create or
support any liability for loss, injury, damage or delay to Recipient or any
other person. Recipient acknowledges and agrees that Provider shall not be
liable under any circumstances for delay or failure to furnish the Aircraft and
crew pursuant to this Agreement or for any loss, damage, cost or expense arising
from or related to, directly or indirectly, any delay, cancellation or failure
to furnish any transportation pursuant to this Agreement, including, but not
limited to, when caused by government regulation, law or authority, mechanical
difficulty or breakdown, war, civil commotion, strikes or other labor disputes,
weather conditions, acts of God, public enemies or any other cause beyond
Provider’s control.

(f)         Recipient acknowledges that (i) the Aircraft is owned by Yona
Aviation Corp., ("Owner"), and is leased to Provider pursuant to that certain
Aircraft Lease Agreement by and between Owner and Provider (the "Lease") and
(ii) the rights of Recipient in and to the Aircraft are subject and subordinate
to all terms of the Lease and all rights of Owner in and to the Aircraft under
the Lease, including without limitation the right of Owner to inspect and take
possession of the Aircraft from time to time in accordance with the Lease and
applicable law.

Accordingly, Recipient (i) waives any right that it might have to any notice of
Owner's intention to inspect, take possession or exercise any other right or
remedy in respect of the Aircraft or under the Lease, (ii) waives, as against
Owner, all rights to any set-off, defense, counterclaim or cross-claim that it
may hold against Provider and (iii) acknowledges that, upon a default of
Provider under the Lease, Recipient shall have no further rights in and to the
Aircraft.

Recipient acknowledges that Owner has not made any warranty or representation,
either express or implied, as to the design, compliance with specifications,
operation, or condition of, or as to the quality of the material, aircraft, or
workmanship in, the Aircraft or any component thereof, and Owner makes no
warranty of merchantability or fitness of the Aircraft or any component thereof
for any particular purpose or as to title to the Aircraft or

 

 

- 3 -

 

 

 



 

component thereof, or any other representation or warranty, express or implied,
with respect to the Aircraft or component thereof.

7.          Pilots. For all flights of the Aircraft by Recipient pursuant to
this Agreement, Provider shall cause the Aircraft to be operated by pilots who
are duly qualified under the Federal Aviation Regulations, including without
limitation, with respect to currency and type-rating, and who meet all other
requirements established and specified by the insurance policies required
hereunder.

8.          Operation and Maintenance Responsibilities of Provider. Provider
shall be in operational control of the Aircraft at all times during the Term and
shall operate the Aircraft under FAR Part 91. Provider shall be solely
responsible for the operation and maintenance of the Aircraft.

9.          Liens. Recipient shall not directly or indirectly create or incur
any liens on or with respect to (i) the Aircraft or any part thereof,
(ii) Owner's title thereto, (iii) any interest of Provider or Owner therein,
(and Recipient will promptly, at its own expense, take such action as may be
necessary to discharge any such lien), except (a) the respective rights of
Provider and Recipient as herein provided and (b) liens created by or caused to
be created by Owner or Provider.

10.

Taxes.

(a)        Except for any taxes on, or measured by, the net income of Provider
imposed by the United States government or any state or local government or
taxing authority in the United States, which shall be the sole responsibility of
Provider, Recipient shall pay to and indemnify Provider and its employees and
agents (collectively, the "Indemnitees") for, and hold each Indemnitee harmless
from and against, on an after-tax basis, all other income, personal property, ad
valorem, franchise, gross receipts, rental, sales, use, excise, value-added,
leasing, leasing use, stamp, landing, airport use, or other taxes, levies,
imposts, duties, charges, fees or withholdings of any nature, together with any
penalties, fines, or interest thereon ("Taxes") arising out of the transactions
between Provider and Recipient contemplated by this Agreement or Recipient’s use
of the Aircraft and imposed against any Indemnitee, Recipient, or the Aircraft,
or any part thereof, by any federal or foreign government, any state, municipal
or local subdivision, any agency or instrumentality thereof, or other taxing
authority upon or with respect to the Aircraft, or any part thereof, or upon the
ownership, delivery, leasing, possession, use, operation, return, transfer or
release thereof, or upon the rentals, receipts or earnings arising therefrom.
Recipient shall have the right to contest any Taxes attributable to Recipient;
provided that (a) Recipient shall have given to Provider written notice of any
such Taxes, which notice shall state that such Taxes are being contested by
Recipient in good faith with due diligence and by appropriate proceedings and
that Recipient has agreed to indemnify each Indemnitee against any cost,
expense, liability or loss (including, without limitation, reasonable attorneys'
fees) arising from or in connection with such contest; (b) in Provider's sole
judgment, Provider has received adequate assurances of payment of such contested
Taxes; and (c) counsel for Provider shall have determined that the nonpayment of
any such Taxes or the contest of any such payment in such proceedings does not,
in the sole opinion of such counsel, adversely affect the title, property or
rights of Provider. In case any report or return

 

 

- 4 -

 

 

 



 

is required to be made with respect to any Taxes attributable to Recipient’s use
of the Aircraft, Recipient will either (after notice to Provider) make such
report or return in such manner as will show the ownership of the Aircraft in
Owner and send a copy of such report or return to Provider, or will notify
Provider of such requirement and make such report or return in such manner as
shall be satisfactory to Provider. Provider agrees to cooperate fully with
Recipient in the preparation of any such report or return.

(b)        Without limiting the generality of the foregoing, Recipient shall pay
to Provider any federal excise taxes applicable to Recipient's use, or
Recipient's payment for Recipient's use, of the Aircraft.

11.        Insurance. Provider shall maintain in effect at its own expense
throughout the Term, insurance policies containing such provisions and providing
such coverages as Provider deems appropriate. All insurance policies shall (a)
name Recipient as an additional insured, (b) not be subject to any offset by any
other insurance carried by Provider or Recipient, (c) contain a waiver by the
insurer of any subrogation rights against any of Recipient, (d) insure the
interest of Recipient, regardless of any breach or violation by the Provider or
of any other person (other than is solely attributable to the gross negligence
or willful misconduct of Recipient) of any warranty, declaration or condition
contained in such policies, and (e) include a severability of interests
endorsement providing that such policy shall operate in the same manner (except
for the limits of coverage) as if there were a separate policy covering each
insured.

12.

Loss or Damage

(a)        Recipient shall indemnify, defend and hold harmless Provider and its
officers, directors, agents, shareholders, members, managers and employees from
and against any and all liabilities, claims (including, without limitation,
claims involving or alleging Provider's negligence and claims involving strict
or absolute liability in tort), demands, suits, causes of action, losses,
penalties, fines, expenses (including, without limitation, attorneys' fees) or
damages (collectively, "Claims"), whether or not Provider may also be
indemnified as to any such Claim by any other person, to the extent relating to
or arising out of Recipient's breach of this Agreement or any damage (other than
ordinary wear and tear) to the Aircraft caused by Recipient, its employees or
guests.

(b)        In the event of loss, theft, confiscation, damage to or destruction
of the Aircraft, or any engine or part thereof, from any cause whatsoever (a
"Casualty Occurrence") occurring at any time when Recipient is using the
Aircraft under this Agreement, Recipient shall furnish such information and
execute such documents as may be necessary or required by Provider or applicable
law. Recipient shall cooperate fully in any investigation of any claim or loss
processed by Provider under the Aircraft insurance policy/policies and in
seeking to compel the relevant insurance company or companies to pay any such
claims.

(c)        In the event of total loss or destruction of all or substantially all
of the Aircraft, or damage to the Aircraft that causes it to be irreparable in
the opinion of Provider or any insurance carrier providing hull coverage with
respect to the Aircraft, or in the event of confiscation or seizure of the
Aircraft, this Agreement shall automatically terminate;

 

 

- 5 -

 

 

 



 

provided, however, that such termination of this Agreement shall not terminate
the obligation of Recipient to cooperate with Provider in seeking to compel the
relevant insurance company or companies to pay claims arising from such loss,
destruction, damage, confiscation or seizure; provided, further, that the
termination of this Agreement shall not affect the obligation of Recipient to
pay Provider all accrued and unpaid Fee and all other accrued and unpaid amounts
due hereunder.

(d)        For the sake of clarification, the Aircraft shall be deemed not
available to Recipient after any Casualty Occurrence until such time thereafter
as Provider has returned the Aircraft to service. Provider shall have no
obligation to return the Aircraft to service after any Casualty Occurrence.

13.        Representations, Warranties and Agreements of Recipient. Recipient
represents, warrants and agrees as follows:

(a)        Authorization. Recipient has all necessary powers to enter into the
transactions contemplated in this Agreement and has taken all actions required
to authorize and approve this Agreement.

(b)        Identification. Recipient shall keep a legible copy of this Agreement
in the Aircraft at all times when Recipient is using the Aircraft.

(c)        As-Is Condition. Recipient acknowledges that Provider has not made
any warranty or representation, either express or implied, as to the design,
compliance with specifications, operation, or condition of, or as to the quality
of the material, aircraft, or workmanship in, the Aircraft or any component
thereof, and Provider makes no warranty of merchantability or fitness of the
Aircraft or any component thereof for any particular purpose or as to title to
the Aircraft or component thereof, or any other representation or warranty,
express or implied, with respect to the Aircraft or component thereof.

14.        Representations, Warranties and Agreements of Provider. Provider
represents, warrants and agrees as follows:

(a)        Authorization. Provider has all necessary powers to enter into the
transaction contemplated in this Agreement and has taken all action necessary to
authorize and approve this Agreement.

(b)        FAA Registration. The Aircraft's registration with the FAA names
Owner as the owner of the Aircraft.

15.

Event of Default. The following shall constitute an Event of Default:

(a)        Recipient shall not have made payment of any amount due under
section 4 within ten (10) days after the same shall become due; or

(b)        Recipient shall have failed to perform or observe (or cause to be
performed or observed) any other covenant or agreement required to be performed
under this Agreement and such failure shall continue for twenty (20) days after
written notice thereof from Provider to Recipient; or

 

 

 

- 6 -

 

 

 



 

 

(c)        Recipient (i) becomes insolvent, (ii) fails to pay its debts when
due, (iii) makes any assignment for the benefit of creditors, (iv) seeks relief
under any bankruptcy law or similar law for the protection of debtors, (v)
suffers a petition of bankruptcy filed against it that is not dismissed within
thirty (30) days, or (vi) suffers a receiver or trustee to be appointed for
itself or any of its assets, and such is not removed within thirty (30) days.

16.

Provider's Remedies

(a)        Upon the occurrence of any Event of Default, Provider may, at its
option, exercise any or all remedies available at law or in equity, including,
without limitation, any or all of the following remedies, as Provider in its
sole discretion shall elect:

(i)         By notice in writing, terminate this Agreement, whereupon all rights
of Recipient to the use of the Aircraft or any part thereof shall absolutely
cease and terminate, but Recipient shall remain liable as provided in this
Agreement and Provider, at its option, may enter upon the premises where the
Aircraft is located and take immediate possession of and remove the same by
summary proceedings or otherwise. Recipient specifically authorizes Provider's
entry upon any premises where the Aircraft may be located for the purpose of,
and waives any cause of action it may have arising from, a peaceful retaking of
the Aircraft. Recipient shall forthwith pay to Provider an amount equal to the
total accrued and unpaid Fee and all other accrued and unpaid amounts due
hereunder, plus any and all losses and damages incurred or sustained by Provider
by reason of any default by Recipient under this Agreement.

(b)        Recipient shall be liable for all costs, charges and expenses,
including reasonable attorneys' fees and disbursements, incurred by Provider by
reason of the occurrence of any Event of Default or the exercise of Provider's
remedies with respect thereto.

17.

General Provisions

(a)        Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the construction or interpretation
of this Agreement.

(b)        Partial Invalidity. If any provision of this Agreement, or the
application thereof to any person, place or circumstance, shall be held by a
court of competent jurisdiction to be illegal, invalid, unenforceable or void,
then such provision shall be enforced to the extent that it is not illegal,
invalid, unenforceable or void, and the remainder of this Agreement, as well as
such provision as applied to other persons, shall remain in full force and
effect.

(c)        Waiver. With regard to any power, remedy or right provided in this
Agreement or otherwise available to any party, (i) no waiver or extension of
time shall be effective unless expressly contained in a writing signed by the
waiving party, (ii) no alteration, modification or impairment shall be implied
by reason of any previous waiver, extension of time, delay or omission in
exercise or other indulgence, and (iii) waiver by any

 

 

- 7 -

 

 

 



 

party of the time for performance of any act or condition hereunder does not
constitute waiver of the act or condition itself.

(d)        Notices. Any notice or other communication required or permitted
under this Agreement shall be in writing and shall be deemed duly given upon
actual receipt, if delivered personally or by telecopy; or three (3) days
following deposit in the United States mail, if deposited with postage pre-paid,
return receipt requested, and addressed to such address as may be specified in
writing by the relevant party from time to time, and which shall initially be as
follows:

To Recipient at:

Las Vegas Sands Corp.

3355 Las Vegas Blvd. South

Las Vegas, Nevada 89109

Attn: General Counsel

Fax: (702) 733-5088

Tel.: (702) 733-5631

 

To Provider at:

Interface Operations LLC

300 First Avenue

Needham, Massachusetts 02494

Attn: Stephen J. O’Connor

Fax:

(781) 449-6616

Tel.

(781) 449-6500

 

No objection may be made to the manner of delivery of any notice or other
communication in writing actually received by a party.

(e)        Massachusetts Law. This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Massachusetts, regardless of
the choice of law provisions of Massachusetts or any other jurisdiction.

(f)         Entire Agreement. This Agreement constitutes the entire agreement
between the parties pertaining to the subject matter contained in this Agreement
and supersedes any prior or contemporaneous agreements, representations and
understandings, whether written or oral, of or between the parties with respect
to the subject matter of this Agreement. There are no representations,
warranties, covenants, promises or undertakings, other than those expressly set
forth or referred to herein.

(g)        Amendment. This Agreement may be amended only by a written agreement
signed by all of the parties.

(h)        Binding Effect; Assignment. This Agreement shall be binding on, and
shall inure to the benefit of, the parties to it and their respective successors
and assigns; provided, however, that Recipient may not assign any of its rights
under this Agreement, and any such purported assignment shall be null, void and
of no effect.

 

 

 

- 8 -

 

 

 



 

 

(i)         Attorneys' Fees. Should any action (including any proceedings in a
bankruptcy court) be commenced between any of the parties to this Agreement or
their representatives concerning any provision of this Agreement or the rights
of any person or entity thereunder, solely as between the parties or their
successors, the party or parties prevailing in such action as determined by the
court shall be entitled to recover from the other party all of its costs and
expenses incurred in connection with such action (including, without limitation,
fees, disbursements and expenses of attorneys and costs of investigation).

(j)         Remedies Not Exclusive. No remedy conferred by any of the specific
provisions of this Agreement is intended to be exclusive of any other remedy,
and each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity by
statute or otherwise. The election of any one or more remedies shall not
constitute a waiver of the right to pursue other remedies.

(k)        No Third Party Rights. Nothing in this Agreement, whether express or
implied, is intended to confer any rights or remedies under or by reason of this
Agreement on any person other than the parties to this Agreement and their
respective successors and assigns, nor is anything in this Agreement intended to
relieve or discharge the obligation or liability of any third persons to any
party to this Agreement, nor shall any provision give any third person any right
of subrogation or action over or against any party to this Agreement.

(l)         Counterparts. This Agreement may be executed in one or more
counterparts, each of which independently shall be deemed to be an original, and
all of which together shall constitute one instrument.

(m)       Expenses. Each party shall bear all of its own expenses in connection
with the negotiation, execution and delivery of this Agreement.

(n)        Broker/Finder Fees. Each party represents that it has dealt with no
broker or finder in connection with the transaction contemplated by this
Agreement and that no broker or other person is entitled to any commission or
finder's fee in connection therewith. Provider and Recipient each agree to
indemnify and hold harmless one another against any loss, liability, damage,
cost, claim or expense incurred by reason of any brokerage commission or
finder's fee alleged to be payable because of any act, omission or statement of
the indemnifying party.

(o)        Relationship of the Parties. Nothing contained in this Agreement
shall in any way create any association, partnership, joint venture, or
principal-and-agent relationship between the parties hereto or be construed to
evidence the intention of the parties to constitute such.

(p)        Limitation of Damages. Recipient waives any and all claims, rights
and remedies against Provider, whether express or implied, or arising by
operation of law or in equity, for any punitive, exemplary, indirect, incidental
or consequential damages whatsoever arising out of this Agreement.

 

 

 

- 9 -

 

 

 



 

 

(q)        Survival. All representations, warranties, covenants and agreements,
set forth in sections 4, 5, 6(a), 6(e), 6(f), 9, 10, 12, 13, 14, 16, and 17 of
this Agreement shall survive the expiration or termination of this Agreement.

18.

Truth-In-Leasing

(a)        THE PARTIES HAVE REVIEWED THE AIRCRAFT'S MAINTENANCE RECORDS AND
OPERATING LOGS AND HAVE FOUND THAT, DURING THE PRECEDING TWELVE MONTHS (OR, IF
SHORTER, THE PERIOD SINCE THE AIRCRAFT WAS MANUFACTURED) THE AIRCRAFT HAS BEEN
MAINTAINED AND INSPECTED UNDER FAR PART 91. RECIPIENT ACKNOWLEDGES THAT THE
AIRCRAFT WILL BE MAINTAINED AND INSPECTED UNDER FAR PART 91 FOR OPERATIONS TO BE
CONDUCTED UNDER THIS AGREEMENT.

(b)        RECIPIENT ACKNOWLEDGES THAT PROVIDER IS RESPONSIBLE FOR OPERATIONAL
CONTROL OF THE AIRCRAFT FOR FLIGHTS UNDER THIS AGREEMENT. PROVIDER AND RECIPIENT
EACH CERTIFIES THAT IT UNDERSTANDS ITS RESPONSIBILITIES FOR COMPLIANCE WITH
APPLICABLE FEDERAL AVIATION REGULATIONS.

(c)        RECIPIENT UNDERSTANDS THAT AN EXPLANATION OF FACTORS BEARING ON
OPERATIONAL CONTROL AND THE PERTINENT FEDERAL AVIATION REGULATIONS CAN BE
OBTAINED FROM THE NEAREST FAA FLIGHT STANDARDS DISTRICT OFFICE.

IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to be
duly executed as of the day and year first written above.

PROVIDER

RECIPIENT

 

INTERFACE OPERATIONS LLC

LAS VEGAS SANDS CORP.

 

By:

Bradley K. Serwin

By:

Sheldon G. Adelson

 

 

 

 

Title:

General Counsel and Secretary

Title:

President and CEO

 

 

 

 

- 10 -

 

 

 

 

 